Justice RICE,
concurring in part and dissenting in part.
Because the 2007 amendment to section 8-48-406, C.R.S. (2009), constitutes a substantive change to workers' compensation award payments, I dissent from part of the majority opinion. To properly assess the amendment's effect on Nelson's claim, we must determine whether the General Assembly intended that the amendment apply to preexisting claims and whether the amendment effects a substantive or a procedural adjustment. I agree with the majority that nothing in the amendment demonstrates that the General Assembly intended retroactive application, so it should apply prospectively only. However, I respectfully disagree with the majority's conclusion that the change was merely procedural; instantly doubling the lump sum that an insurer owes a claimant dramatically reshapes the substance of workers' compensation law. Because the amendment effected a substantive change, precedent dictates that the law at the time of the injury control. I would hold that Nelson's award should be capped by the statutory recovery limit in place at the time of her injury, not the subsequent 2007 amended sum that postdated her collection of benefits.
I. The 2007 Amendment Applies Prospectively
Prospective legislation applies only to transactions that occur after passage, while retroactive legislation will affect transactions and obligations predating passage. In re Estate of DeWitt, 54 P.3d 849, 854 (Colo.2002). The Colorado Constitution states that "Inlo ... law ... retrospective in its application ... shall be passed by the general assembly," Colo. Const. art II, § 11, but law can be "retroactive" as applied.7 DeWitt, 54 P.3d at 854. Retroactive application can be constitutional if it survives this court's two-part retrospectivity test. Id. First, we determine whether the General Assembly intended its legislation to apply retroactively. Id. If and only if such a retroactive legislative intent is evident, then we ask if retroactive application would be unconstitutional because it unnecessarily impairs a vested right.8 Id. at 855.
I believe that only the first step of the analysis is necessary here because there is no evidence that the General Assembly intended retroactive application. Section 2-4-202, C.R.S. (2009), states that "[a] statute is presumed to be prospective in its operation," and this court has affirmed that rule on multiple occasions. DeWitt, 54 P.3d at 854 ("Absent legislative intent to the contrary, a *405statute is presumed to operate prospectively."); Coffman v. State Farm Mut. Auto. Ins. Co., 884 P.2d 275, 279 (Colo.1994) ("Legislation is presumed to be prospective in effect absent a clear legislative intent to the contrary"); Ficarra v. Dep't of Regulatory Agencies, 849 P.2d 6, 11 (Colo.1993) ("[Thhe retroactive application of a statute is generally disfavored by the common law. ..."). In short, this rule demands we find that "legislation operates prospectively unless the intent for retroactivity is clear." City of Colorado Springs v. Powell, 156 P.3d 461, 466 (Colo.2007).
I find no such clear intent that the 2007 Amendment apply retroactively. Nothing in section 848-406 even speaks to the effective date of the change, much less demonstrates an intent to apply it retroactively. When the General Assembly does not address an issue, we presume that it legislated with the prior construction in mind, which is explicitly prospective in this case. Vaughan v. McMinn, 945 P.2d 404, 409 (Colo.1997). The last time the General Assembly raised the lump sum payment in 1991, it commented that the amendment "shall take effect July 1, 1991, and shall apply to injuries occurring on or after said date." Ch. 219, see. 61, 1991 Colo. Sess. Laws 1342. The court of appeals had also previously held that a change in the lump sum payment amount in a worker's compensation claim is prospective. Eight Thousand West Corp. v. Stewart, 37 Colo.App. 372, 372-73, 546 P.2d 1281, 1282-83 (1976). Thus, the statutory presumption reaffirmed multiple times by this court dictates that the 2007 amendment apply only prospectively, so I concur with the majority on this point.
II. The 2007 Amendment is a Substantive Change
Given that the 2007 amendment applies only prospectively and not to transactions occurring prior to its effective date, Nelson's claim, which predated the 2007 amendment, can only succeed if the amendment adjusted procedure as opposed to effecting a substantive change. DeWitt, 54 P.3d at 854. "In workers' compensation cases, the substantive rights and liabilities of the parties are determined by the statute in effect at the time of a claimant's injury, while procedural changes in the statute become effective during the pendency of a claim." City of Florence v. Pepper, 145 P.3d 654, 660 (Colo.2006) (quoting Am. Comp. Ins. Co. v. McBride, 107 P.3d 973, 977 (Colo.App.2004)); accord Colo. Comp. Ins. Auth. v. Jones, 131 P.3d 1074, 1078 (Colo.App.2005). Thus, because Nelson's injury and award predated the amendment, the 2007 amendment would need to be deemed "procedural" in order for Nelson's post-amendment request to be during "the pendency of [her] claim." If deemed a "substantive" amendment according to our precedent, her total award would be capped by "the statute at the time of [her] injury." I believe the 2007 amendment constitutes the latter.
"[T )he distinction between substantive and remedial [or procedural] statutes liss in the fact that substantive statutes create, eliminate or modify vested rights or liabilities, while procedural statutes relate only to remedies or modes of procedure to enforce such rights or liabilities." People v. D.K.B., 843 P.2d 1326, 1331 (Colo.1993); accord DeWitt, 54 P.3d at 854 n. 3; Shell W. E & P, Inc. v. Dolores County Bd. of Comm'rs, 948 P.2d 1002, 1012 (Colo.1997); McBride, 107 P.3d at 977. Therefore, we must first determine if a permanent total disability ("PTD") award constitutes a vested right or liability and, second, if the 2007 amendment created, eliminated, or modified that right.9
This court has held and the court of appeals has employed the rule that an injured employee's rights vest upon entry of an award of benefits. See Ficarra, 849 P.2d at 15, Div. of Child Support Enforcement v. *406Indus. Claim Appeals Office, 109 P.3d 1042, 1044 (Colo.App.2004); McBride, 107 P.3d at 979; Wood v. Beatrice Foods Co., 813 P.2d 821, 823 (Colo.App.1991). Similarly, it follows that an employer's or insurer's liability to pay worker's compensation also vests upon entry of an award. See Ficarra, 849 P.2d at 15. Thus, I conclude that Nelson's right to payment vested, as did the Colorado Insurance Guaranty Association's ("CIGA") Hability to pay, when the administrative law judge entered the award of PTD benefits on December 5, 2006.
The court of appeals' decision in Fight Thousand West informs my reasoning because it recognizes the vested rights and liabilities impacted by any change in the total lump sum payment. The Hight Thousand West court never reached the question of whether a similar increase in the lump sum payment was procedural or substantive; it simply determined there could be no retroactive application of a lump sum payment increase and left the issue there. See 37 Colo.App. at 372-74, 546 P.2d at 1282-83. Still, the court acknowledged that considerable liability existed after an award when it observed that applying a statutory change to awards predating that change "could create chaos in the operations of workmen's compensation insurers whose premium rates and loss reserves are computed on their potential liability inherent in the statutory scheme that was in effect upon issuance of the insurance." Id. at 374, 546 P.2d at 1283. Despite resolving the question purely on the retrospectivity prong of this analysis, Hight Thousand West correctly recognized the import of insurers' liability for already-entered awards.
The majority argues that the General Assembly "designed calculation of lump sum payments to equalize the parties' interests by ensuring that, on balance, a lump sum payment does not increase or decrease the total amount the employer or insurer pays to the claimant." Maj. op. at 401. The majority substantiates this statement by juxtaposing the chance that an employee will die before all installments are fully paid, thereby relievy-ing the insurer of making all payments, against the 4% penalty for taking payment in a lump sum, which would slightly decrease insurer liability. Id. These are valid reasons for the choice between a lump sum payment or an installment plan in general, but I cannot see how they justify instantly doubling the total lump sum payment an insurer may presently owe the claimant. A 100% increase in the amount immediately due as a lump sum on preexisting awards, which insurers account for upon issuing their policies, is not offset by a 4% lump sum penalty.
The majority's insistence that "[a] doubling of the maximum aggregate lump sum to which an employee is entitled does not double the employer's or insurer's liability" misses the point. Maj. op. at 400. The majority's logic fails to accurately account for the greater value of a present-day dollar over a future dollar paid decades later in an installment plan, especially when insurers compute premium rates and loss reserves on existing statutory obligations. The majority fails to recognize that, regardless of a minimal 4% penalty, the 2007 amendment makes insurers immediately liable for twice as much as initially anticipated at the time of injury, issuance of a policy, and computation of long-term financial planning and loss reserves. Such a modification of an "already vested liability," to quote the majority, maj. op. at 400, is exactly what our precedent defines as affecting a substantive right. D.K.B., 843 P.2d at 1331; DeWitt, 54 P.3d at 854 n. 3. And any substantive right based on a vested liability is controlled by "the statute in effect at the time of the claimant's injury." City of Florence, 145 P.3d at 660; Jones, 131 P.3d at 1078; McBride, 107 P.3d at 977. To hold otherwise ignores years of precedent.
My conclusion accords with our precedent in McBride and Division of Child Support Emforcement as well. While both of these cases primarily review the facts as part of a retrospectivity analysis, the procedural-versus-substantive determination each made is informative. In fact, both cases highlight exactly what is a procedural change under Colorado law. The McBride court determined that a statutory change allowing a preexisting PTD award to be garnished for child support was procedural. 107 P.3d at 977. The court reasoned that "the statutory amendment provided a new administrative *407remedy to satisfy McBride's preexisting child support obligation." Id. at 979 (emphasis added). That amendment did nothing to change the award amount due to the claimant McBride; it merely made an administrative change and redirected part of that award to satisfy child support, which the General Assembly deemed more important than personal collection of benefits. Id. at 977-79. McBride exemplifies a procedural change to how an award is paid, not a substantive change to what must be paid.
It is also important to note that the McBride court refused to blindly defer to the initial ruling of the Director of the Division of Workers' Compensation, holding that an agency determination need not be followed if it "misapplies or misconstrues the law." Id. at 980 (citing El Paso County Bd. of Equalization, 850 P.2d at 704-05). The court of appeals overruled the Director's opinion regarding which claims the statutory amendment affected. Id. Here, the Director's opinion similarly misconstrued the law by applying the 2007 amendment retroactively and to already-vested rights in derogation of our precedent, so, as in McBride, we need not defer to it.
Turning to Division of Child Support Enforcement, that case also demonstrates a procedural change. 109 P.3d at 1043. There, a statutory amendment allowed the child support enforcement unit to file administrative liens on permanent partial disability awards (prior to the amendment only total disability awards were subject to garnishment). Id. The court endorsed the reasoning in McBride that such changes were procedural because attaching a lien merely changed the method for payment of benefits. Id. It noted that "[the McBride division concluded that the statutory amendment did not impair the claimant's substantive rights because he received the same amount of benefits as before." Id. at 1048 (emphasis added). Therefore, both Division of Child Support Enforcement and McBride implicitly reached the same conclusion that I reach today: a change in the amount of benefits presently due to a claimant affects substantive rights.
Finally, the conclusion that the 2007 amendment is substantive makes common sense as well. When or how or to whom an award is paid is an administrative adjustment to the structure of a payment plan; the present-day value of the award an employer or insurer must pay affects the very essence of the award. For instance, if the General Assembly decided weekly payments should supplant the current biweekly payment system, then that would be a procedural change to the structure of payment. But when the General Assembly doubled the amount that could be instantly awarded as a lump sum, that created a substantive change that affected both the employee's right to payment and the insurer's obligation to pay. Quite simply, the amount paid is far more serious than how it is paid. Thus, a change to the total possible lump sum payment modifies vested rights and liabilities, and it is a substantive change.
IIH. Conclusion
For these reasons, I would hold that the 2007 amendment represents a substantive change to section 8-48-406. Because the amendment was a substantive change, the statute in effect at the time of the injury controls Nelson's claim. City of Florence, 145 P.3d at 660. That statute capped the total possible lump sum payment at $26,292, which Nelson received in full in February 2007. Ch. 62, see. 1, § 8-48-406(2), 1990 Colo. Sess. Laws 515. Thus, Nelson's claim was no longer pending, and the statutory change later in 2007 affected neither her claim nor the great many others that predated the amendment. All of those predating claimants are still entitled to the same total benefit package awarded after their injury, but they must collect that total according to the law at the time of injury. To hold otherwise would retroactively subject insurers like CIGA to considerable liability for past transactions when the statutory presumption and our precedent indicate that the amendment applies prospectively only. § 24-202; DeWitt, 54 P.3d at 854. The 2007 amendment was a substantive, prospective change that affects only awards vesting after its passage. Therefore, I would deny Nelson's claim for *408additional benefits, and I respectfully dissent from part of the majority opinion.

. The terms retroactive and retrospective are not synonymous here. This court employs the term retroactive to describe all legislation that "operates on transactions that have already occurred or on rights and obligations that existed before its effective date." DeWitt, 54 P.3d at 854. The term retrospective applies to retroactive legislation that this court deems unconstitutional. Id.


. More specifically, the second step of the test asks if the legislation "either (1) impairs a vested right, or (2) creates a new obligation, imposes a new duty, or attaches a new disability." DeWitt, 54 P.3d at 855. However, "a finding that a statute impairs a vested right, although significant, it is not dispositive as to retrospectivity; such a finding may be balanced against the public interest in the statute." Id. This second step requires much of the same analysis of vested rights and liabilities required in the procedural-versus-substantive rights determination discussed in the following section, but it is for a different purpose here.


. The analysis of vested rights is often done in the context of retrospectivity because, as discussed in the previous section, the second prong of that test asks if a vested right is impaired. Although the definition of a vested right is unchanged between the two, the reason for making the determination differs. On the one hand, impairing a vested right results in unconstitutional retrospective application of a law, while on the other hand a vested right determines if a statute is substantive and must apply the law in effect at the time of injury. These are similar inquiries, but can result in different conclusions as this case exemplifies.